CONLEY, P. J.
As stated in the opinion in People v. Hale (ante, p. 112 [42 Cal.Rptr. 533]), the argument on this petition for a writ of mandate was heard by order of the court and with the consent of counsel, at the same time as the motion to dismiss the appeal in the Hale case and the argument on the merits of that case.
The Hale case, decided today, logically disposes of the petition. The essential basis of the present claim is that the trial court lacked jurisdiction in the Hale case to make an order sustaining the objection to the accusation, under sections 3065 and 3066 of the Government Code, on the ground that the grand jury had no evidence whatsoever upon which to base such a charge. In view of the fact that we there hold that the trial court had jurisdicition to rule as it did, the contention here advanced by the Attorney General completely fails.
*874The petition for a writ of mandate, or “other appropriate relief, ’' is, therefore, denied.
Brown, (R M.), J., concurred. Stone, J., concurred that a writ of mandate does not lie.
Petitioner’s application for a hearing by the Supreme Court was denied March 31, 1965. Mosk, J., did not participate therein. Traynor, C. J., and Tobriner, J., were of the opinion that the petition should be granted.